 



 


Exhibit 10.2


Non-Employee Director Agreement




FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT
OF
TOYS “R” US, INC.


THIS AGREEMENT (the “Agreement”), is made, effective as of __________________
th(the “Date of Grant”), between Toys “R” Us, Inc., a Delaware corporation
(hereinafter called the “Company”), and _________________ (hereinafter called
the “Participant”).
R E C I T A L S:
WHEREAS, the Company has adopted the Toys “R” Us, Inc. 2010 Incentive Plan (the
“Plan”), which Plan is incorporated herein by reference and made a part of this
Agreement. Capitalized terms not otherwise defined herein shall have the same
meanings as in the Plan; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the restricted stock unit award
provided for herein (the “Restricted Stock Unit Award”) to the Participant
pursuant to the Plan and the terms set forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:
1.    Grant of the Restricted Stock Units. Subject to the terms and conditions
of the Plan and the additional terms and conditions set forth in this Agreement,
the Company hereby grants to the Participant a Restricted Stock Unit Award
consisting of_______ Stock Units (hereinafter called the “Restricted Stock
Units”). The Restricted Stock Units shall vest and become nonforfeitable in
accordance with Section 2 hereof.
2.    Vesting and Settlement.
(a)    Subject to the Participant’s continued service as a member of the Board
of Directors of the Company, the Restricted Stock Units shall vest and become
nonforfeitable with respect to one hundred percent (100%) of the Restricted
Stock Units granted hereunder on the first anniversary of the Date of Grant.
(b)    If the Participant’s service as a director of the Company is terminated
for any reason (other than death or Disability or in the event of a Change in
Control), the Restricted Stock Units shall, to the extent not then vested, be
forfeited by the Participant without consideration.
(c)    If the Participant’s service as a director of the Company is terminated
due to death or Disability, then the provisions of Section 13.6 of the Plan
shall apply.
(d)    Notwithstanding any other provisions of this Agreement to the contrary,
in the event of a Change in Control, the provisions of Section 13.7 of the Plan
shall apply.






--------------------------------------------------------------------------------




(e)    The Participant has timely elected to defer receipt of Shares upon
vesting of the Restricted Stock Units until the earlier of (i) June 30, 2018, or
(ii) the date of the Participant’s separation from service (as defined in
Section 409A of the Code) from the Company for any reason (the “Deferred
Settlement Date”).
3.    Stockholders Agreement. Acceptance of the Restricted Stock Units shall
constitute agreement by the Participant to be bound by all of the terms and
conditions of the Stockholders Agreement with respect to the Shares underlying
this Award, or any other Company capital stock, issuable to or held by the
Participant. All of the terms of the Stockholders Agreement are incorporated
herein by reference. For purposes of this Agreement, the term “Stockholders
Agreement” shall mean the Management Stockholders Addendum, as amended, which is
attached hereto as Exhibit A.
4.    Rights as a Stockholder. The Participant shall not be the record owner of
Shares issuable in respect of the Restricted Stock Unit Award until or unless
such Restricted Stock Units vest and the Deferred Settlement Date has occurred.
As from the Deferred Settlement Date, (i) the Participant shall be the record
owner of the number of Shares that vest pursuant to the Restricted Stock Unit
Award and shall be entitled to all rights of a common stockholder of the
Company, including, without limitation, voting rights with respect to the
Shares, and (ii) the Participant shall receive, when paid, any dividends on all
of the Shares granted under this Section 4 as to which the Participant is the
record holder on the applicable record date. As soon as practicable following
the Deferred Settlement Date, certificates for the Shares which shall be issued
in respect of this Restricted Stock Unit Award that have vested shall be
delivered to the Participant or to the Participant’s legal guardian or
representative along with the stock powers relating thereto.
5.    Legend on Certificates. The certificates representing Shares delivered to
the Participant as contemplated by Section 4 above shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares are listed, and
any applicable Federal or state laws of the United States or any foreign
jurisdiction, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.
6.    No Right to Continued Service. The granting of the Restricted Stock Units
evidenced by this Agreement shall impose no obligation on the Company to
continue the service of the Participant as a director and shall not lessen or
affect the Company’s right to terminate the Participant’s service as a director
of the Company.
7.    Transferability. The Restricted Stock Units may not, at any time prior to
the Deferred Settlement Date, be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate; provided that
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.
8.    Taxes. As a non-employee director, the Participant is solely responsible
for payment of taxes with respect to the award Restricted Stock Units. The
Participant is not relying on the Company for tax advice and is advised to
consult his own tax adviser as to the tax effects of the grant, vesting and
settlement of the Restricted Stock Units. The Company is not authorized to
withhold any taxes in respect of the Restricted Stock Units or the grant or
vesting or any payment or transfer with respect to the Restricted Stock Units.

2





--------------------------------------------------------------------------------




9.    Securities Laws. The Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request prior to the issuance of any Shares in order to comply with applicable
securities laws or with this Agreement.
10.    Notices. Any notice necessary under this Agreement shall be addressed to
the Company in care of is Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for such Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.
11.    Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS OF
LAWS.
12.    Restricted Stock Unit Award Subject to Plan. By entering into this
Agreement the Participant agrees and acknowledges that the Participant has
received and read a copy of the Plan. The Restricted Stock Unit Award and the
Restricted Stock Units granted hereunder are subject to the Plan. The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.
13.    Signature. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
[Signature Page Follows]





3





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first above written, which expressly includes Section 3 of this Agreement.
    
TOYS “R” US, INC.


By: ___________________________________






PARTICIPANT
________________________________________
 







4





--------------------------------------------------------------------------------

 





Exhibit A
MANAGEMENT STOCKHOLDERS ADDENDUM
This Management Stockholders Addendum (this “Addendum”) may be incorporated in
and made a part of the awards granted under the Toys “R” Us, Inc. 2010 Incentive
Plan (the “Plan”). If specified in an Award Certificate (as defined in the
Plan), upon the exercise of any Options or the purchase or acceptance of any
Restricted Stock or Restricted Stock Unit, each Participant shall, without any
action by such Participant, automatically become bound by the terms hereof with
respect to the Award Stock or any other Company capital stock, issued to or held
by such Participant under the Plan. Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the Plan.
1.    Definition. For purposes of this Addendum, the following terms shall have
the following meanings:
“Addendum” shall have the meaning set forth in the Preface.
“Approved Sale” shall have the meaning set forth in Section 4(b).
“Award Stock” with respect to a Participant, means any Stock issued to such
Participant upon exercise of any Options granted under the Plan and any Stock
issued to such Participant as Restricted Stock or Restricted Stock Unit. For all
purposes of this Plan, Award Stock will continue to be Award Stock in the hands
of any holder (including any Permitted Transferee) other than a Participant
(except for the Company and purchasers pursuant to a Public Sale), and each such
other holder of Award Stock will succeed to all rights and obligations
attributable to such Participant as a holder of Award Stock hereunder. Award
Stock will also include shares of the Company’s capital stock issued with
respect to shares of Award Stock by way of a stock split, stock dividend or
other recapitalization.
“Business Day” shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in the City of New
York.
“Executive Officer” shall mean any Management Stockholder who is an officer of
the Company (as defined in Rule 16a-1(f) under the Securities Exchange Act of
1934, as amended).
“Management Stockholder” shall mean any Participant (including Participants who
hold vested Options) and any other holder of Shares, in either case so long as
they hold any Shares.
“Participating Sellers”, with respect to Section 4(a), shall have the meaning
set forth in Sections 4(a)(ii), and with respect to Section 4(b) shall mean any
Management Stockholder that is Transferring Shares in an Approved Sale.
“Permitted Vornado Transfer” shall mean any Transfer of shares of the Company’s
capital stock by Vornado in order to ensure the preservation of its status as a
real estate investment trust under federal tax laws.
“Permitted Transferee” with respect to any Participant means such Participant’s
spouse and descendants (whether or not adopted) and any trust, family limited
partnership






--------------------------------------------------------------------------------




or limited liability company that is and remains at all times solely for the
benefit of such Participant and/or such Participant’s spouse and/or descendants,
in each case which transferee has executed and delivered to the Company the
documents required under Sections 13.3 or 13.4 of the Plan, as applicable.
“Piggyback Registration” shall have the meaning set forth in Section 5(a).
“Plan” shall have the meaning set forth in the Preface.
“Prospective Buyer” shall mean any Person, including the Company or any of its
subsidiaries, proposing to purchase or otherwise acquire shares in a Sale under
Section 4(a) or Section 4(b).
“Public Offering” shall mean a public offering and sale of Stock for cash
pursuant to an effective registration statement under the Securities Act.
“Public Sale” shall mean any sale pursuant to a registered public offering under
the Securities Act, any sale to the public through a broker, dealer or market
maker pursuant to Rule 144 promulgated under the Securities Act, or, after an
Initial Public Offering, any block sale to a financial institution in the
ordinary course of its trading business.
“Registrable Securities” shall mean (i) any share of Class A Common issued to or
otherwise acquired by any Management Stockholder and (ii) any equity securities
issued or issuable directly or indirectly with respect to any of the foregoing
securities referred to in clause (i) by way of stock dividend or stock split or
in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization. As to any particular shares constituting
Registrable Securities, such shares will cease to be Registrable Securities when
they have been (x) effectively registered under the Securities Act and disposed
of in accordance with the registration statement covering them, or (y) sold to
the public pursuant to Rule 144 under the Securities Act. For purposes of this
Addendum, a Person will be deemed to be a holder of Registrable Securities
whenever such Person has the right to acquire directly or indirectly such
Registrable Securities upon the exercise of Options, to the extent they are then
fully vested and exercisable.
“Rule 144” shall mean Rule 144 under the Securities Act (or any successor rule).
“Sale” shall mean a Transfer for value and the terms “Sell” and “Sold” shall
have correlative meanings.
“Securities Act” shall mean the Securities Act of 1933, as amended and in effect
from time to time.
“Securities Commission” shall mean the Securities and Exchange Commission, or
any successor regulatory body.
“Shares” means any shares of Award Stock under the Plan, and any other capital
stock of the Company issued to or held by a holder of Award Stock. For all
purposes of the Plan (including this Addendum), Shares will continue to be
Shares in the hands of any holder (including any Permitted Transferee), and each
such holder of Shares will succeed to all the rights and obligations
attributable to such Person as a Management Stockholder hereunder with respect
to such Shares, until such time as such Shares cease to be considered Shares
pursuant to the express terms of Section 3(b) of this Addendum.

6





--------------------------------------------------------------------------------




“Sponsor” shall mean any of Bain Capital (TRU) VIII, LP., Bain Capital (TRU)
VIII-E, L.P., Bain Capital (TRU) Coinvestment, L.P., Bain Capital Integral
Investors, LLC, BCIP TCV, LLC, Toybox Holdings, LLC, and Vornado, in each case
together with their respective Affiliates.
“Tag Along Deadline” shall have the meaning set forth in Section 4(a)(ii).
“Tag Along Holder” shall have the meaning set forth in Section 4(a)(i).
“Tag Along Notice” shall have the meaning set forth in Section 4(a)(i).
“Tag Along Offer” shall have the meaning set forth in Section 4(a)(ii).
“Transfer” shall mean any sale, pledge, assignment, encumbrance or other
transfer or disposition of any Shares to any other person, whether directly,
indirectly, voluntarily, involuntarily, by operation of law, pursuant to
judicial process or otherwise; provided that the sale, pledge, assignment
encumbrance or other transfer or disposition of the common shares or beneficial
interest, par value $0.04, of Vornado Realty Trust, a Maryland Realty Trust, a
Maryland real estate investment trust (or its successors), will not be deemed a
Transfer.
“Vornado” means Vornado Truck, LLC.
2.    Voting Agreement. Each Management Stockholder, shall at all times cast all
votes to which such Management Stockholder is entitled in respect of such
Management Stockholder’s Shares, whether at any annual or special meeting, by
written consent or otherwise, in such manner as the Company may instruct by
written notice. Further, each Management Stockholder hereby grants to the
Company an irrevocable proxy coupled with an interest to vote, including in any
action by written consent, such Management Stockholder’s Shares as the Company
deems appropriate in its sole discretion, which proxy shall be valid and remain
in effect with respect to all Shares until they cease, to be Shares pursuant to
the terms hereof.
3.
Transfer Restrictions.

(a)     General Transfer Restrictions. Each Management Stockholder understands
and agrees that any Shares issued to or held by such Management Stockholder on
the date hereof have not been registered under the Securities Act or under any
state securities laws or the securities laws of any country. No Management
Stockholder shall Transfer any such Shares (or solicit any offers in respect of
any Transfer of such Shares), except in compliance with the Securities Act, or
any applicable state or national securities laws and any restrictions on
Transfer contained in the Plan (including this Addendum).

7





--------------------------------------------------------------------------------




(b)    Allowed Transfers. Until the expiration of the provisions of this Section
3, no Management Stockholder shall Transfer any of such Management Stockholder’s
Shares to any other Person except as follows:
(i) Permitted Transferees. A Management Stockholder may Transfer Shares to
Permitted Transferees solely to the extent provided by, and in accordance with
the terms of, Sections 13.3 and 13.4 of the Plan.
(ii) Participation in Drag Along and Tag-Along; Puts and Calls.
(A)    Drag-Along. A Management Stockholder may Transfer such Management
Stockholder’s Shares to the extent required pursuant to Section 4(b) below.
(B)    Tag-Along. A Participating Seller may Transfer Shares pursuant to and in
accordance with the provisions of Section 4(a) below.
Shares Transferred pursuant to this Section 3(b)(ii) shall conclusively be
deemed thereafter not to be Shares under this Addendum.

8





--------------------------------------------------------------------------------




(iii) Public Transfers. A Management Stockholder may Transfer Shares: (a) in a
Public Offering pursuant to Section 5 below, or (b) (I) with respect to any
Executive Officer, from and after the two-year anniversary of the closing of the
Initial Public Offering, pursuant to Rule 144 or a block sale to a financial
institution in the ordinary course of its trading business or any other legally
permitted sale, or (II) with respect to any other Management Stockholder, from
and after the six-month anniversary of the closing of the Initial Public
Offering, pursuant to Rule 144 or a block sale to a financial institution in the
ordinary course of its trading business or any other legally permitted sale.
Shares Transferred pursuant to this Section 3(b)(iii) shall conclusively be
deemed thereafter not to be Shares under this Addendum.
(c)    Impermissible Transfer. Any attempted Transfer of Shares not permitted
under the terms of this Section 3 shall be null and void, and the Company shall
not in any way give effect to any such impermissible Transfer.
(d)    Notice of Transfer. To the extent any Management Stockholder shall
Transfer any Shares pursuant to Sections 3(b)(i) or 3(b)(iii), such Management
Stockholder shall, within three (3) Business Days following (or, in the case of
a Transfer to a Permitted Transferee, within three (3) Business Days prior to)
consummation of such Transfer, deliver notice thereof to the Company, which
shall then deliver such notice to the Sponsors.
(e)    Period. Each of the foregoing provisions of this Section 3 shall expire
upon a Change in Control.
4.    “Tag Along” and “Drag Along” Rights.
(a)    “Tag Along” Rights. In connection with any Sale by a Sponsor of any
Shares of Stock to any Person (other than a Public Sale, a Permitted Vornado
transfer, or any Sale between or among the Sponsors, their Affiliates, or any
employee of the Company or any of its Subsidiaries):
(i) Notice. The Company shall, prior to any such proposed Sale, deliver a
written notice (the “Tag Along Notice”) to each Management Stockholder (each, a
“Tag Along Holder”), specifying the principal terms and conditions of the Sale
(including the number of shares of each class of the Company’s capital stock to
be Sold in such Sale).
(ii) Exercise. Each Tag Along Holder may elect to participate in the Transfer by
delivering written notice (the “Tag Along Offer”) within five (5) Business Days
after the date of delivery of the Tag Along Notice to such Holder (such date the
“Tag Along Deadline”) (each Tag Along Holder so electing, a “Participating
Seller”). Each Tag Along Holder who does not make a Tag Along Offer prior to the
Tag Along Deadline shall be deemed to have waived all of such holder’s rights to
participate in such Sale. Each Tag Along holder will be given the opportunity to
exercise their vested Options prior to or in connection with the consummation of
a Sale pursuant to this Section 4(a) and the Award Stock issued upon exercise of
such vested Options will be Shares for purposes of this Section 4(a).
(iii) Number of Shares Sold. Each Participating Seller will have the right to
include in the Sale, on the same terms and conditions (subject to Section
4(c)(i)) with respect to each Share Sold as the Sponsor proposing such Sale, a
number of Shares of each class of Stock to be Sold in such Sale equal to the
product of (x) the number of shares of such class of Stock to be Sold in the
contemplated Sale, times (y) the quotient obtained by dividing the number of
Shares of such class of Stock owned by such Participating Seller by the

9





--------------------------------------------------------------------------------




number of Shares of such class of Stock owned by such Participating Seller and
any other Persons participating in such Sale (including the proposing Sponsor
and any other Participating Sellers).
(iv) Rule 144 Eligibility. Notwithstanding anything to the contrary herein,
after the two year anniversary of the Initial Public Offering, upon becoming
eligible to sell all of his or her shares pursuant to Rule 144, a Tag Along
Holder shall no longer be eligible to participate in the Tag Along rights
provided by this Section 4(a).
(b)    “Drag Along” Rights. If the Board approves a Change in Control (an
“Approved Sale”), each Management Stockholder hereby agrees, if and to the
extent requested by the Board, to Sell any or all of such Management
Stockholder’s Shares in such Approved Sale on the terms and conditions approved
by the Board.
(i) Management Stockholder Actions. Each Management Stockholder will take all
necessary or desirable actions in connection with the consummation of any
Approved Sale (including, if such Approved Sale is structured as a merger or
consolidation, waiving any dissenters rights, appraisal rights or similar rights
in connection with such merger or consolidation).
(ii) Conditions. The obligations of the Management Stockholders with respect to
an Approved Sale are subject to the satisfaction of the following conditions:
(i) upon the consummation of the Approved Sale, each Management Stockholder will
receive the same form and amount of consideration per share as received by the
Sponsors for the corresponding class of shares of the Company’s capital stock,
or if any Sponsor is given an option as to the form and amount of consideration
to be received in respect of shares of the Company’s capital stock of any class,
all Management Stockholders holding shares of the Company’s capital stock of
such class will be given the same option; and (ii) each holder of vested and
exercisable Options will be given the opportunity to exercise such rights prior
to or in connection with the consummation of an Approved Sale and the Award
Stock issued upon exercise of such vested Options will be Shares for purposes of
this Section 4(b).
(c)    Miscellaneous. The following provisions shall be applied to any proposed
Sale to which Section 4(a) or 4(b) applies:
(i) Certain Legal Requirements. In the event the consideration to be paid in
exchange for Shares in a proposed Sale pursuant to Section 4(a) or Section 4(b)
includes any securities, and the receipt thereof by a Participating Seller would
require under applicable law (A) the registration or qualification of such
securities or of any Person as a broker or dealer or agent with respect to such
securities where such registration or qualification is not otherwise required
for the Sale or (B) the provision to any Participating Seller of any specified
information regarding such securities or the issuer thereof that is material and
not otherwise required to be provided for the Sale, then such Participating
Seller shall not have the right to Sell Shares in such proposed Sale, and the
Sponsors proposing such Sale (in the case of Section 4(a)) or the Board (in the
case of Section 4(b)), as applicable, shall (x) in the case of a Sale that is
not a Change in Control, have the right, but not the obligation, and (y) in the
case of a Sale that is a Change in Control, have the obligation, to cause to be
paid to such Participating Seller in lieu of the issuance of such securities,
against surrender of the Shares which would have otherwise been Sold by such
Participating Seller to the Prospective Buyer in the proposed Sale, an amount in
cash equal to the Fair Market Value of such securities as of the date such
securities would have been issued in exchange for such Shares.

10





--------------------------------------------------------------------------------




(ii) Further Assurances. Each Participating Seller shall take or cause to be
taken all such actions as may be reasonably necessary or reasonably desirable in
order to expeditiously consummate each Sale pursuant to Section 4(a) or Section
4(b) and any related transactions, including executing acknowledging and
delivering consents, assignments, waivers and other documents or instruments;
furnishing information and copies of documents; filing applications, reports,
returns, filings and other documents or instruments with governmental
authorities: and otherwise cooperating with the Sponsor proposing such Sale or
the Board (as applicable) and the Prospective Buyer, provided, however, that
Participating Sellers shall be obligated to become liable in respect of any
representations, warranties, covenants, indemnities or otherwise to the
Prospective Buyer solely to the extent provided in the immediately following
sentence. Without limiting the generality of the foregoing, each Participating
Seller agrees to execute and deliver such agreements as may be reasonably
specified by the Sponsor proposing such Sale or the Board (as applicable) to
which other sellers will also be party, including agreements to (i)(A) make
individual representations, warranties, covenants and other agreements as to the
unencumbered title to its Shares and the power, authority and legal right to
Transfer such Shares, the absence of any adverse claims with respect to such
shares and the non-contravention of other agreements and (B) be liable as to
such representations, warranties, covenants and other agreements, in each ease
to the same extent (but with respect to its own Shares and with respect to its
own representations, warranties, covenants and other agreements) as the other
sellers, and (ii) be liable (whether by purchase price adjustment, indemnity
payments or otherwise) in respect of representations, warranties, covenants and
agreements in respect of the Company and its subsidiaries; provided, however,
that the aggregate amount of liability described in this clause (ii) in
connection with any Sale shall not exceed the lesser of (i) such Participating
Seller’s pro rata portion of any such liability, to be determined in accordance
with such Participating Seller’s portion of the aggregate proceeds to all
sellers in connection with such Sate and (ii) the proceeds to such Participating
Seller in connection with such Sale.
(iii) Sale Process. The Sponsor proposing such Sale, in the case of a proposed
Sale pursuant to Section 4(a), or the Board, in the case of a proposed Sale
pursuant to Section 4(b), shall, in its sole discretion, decide whether or not
to pursue, consummate, postpone or abandon any proposed Sale and the terms and
conditions thereof. If any proposed Sale is postponed, abandoned or not
consummated, then the Sponsors or the Board, as applicable, shall comply with
the provisions of this Section 4 with respect to any subsequent proposed Sale.
No Company stockholder nor any Affiliate of any such holder shall have any
liability to any Management Stockholder arising from, relating to or in
connection with the pursuit, consummation, postponement, abandonment or terms
and conditions of any proposed Sale.
(iv) Expenses. All reasonable costs and expenses incurred for the benefit of all
holders of Stock in connection with any proposed Sale shall be paid by the
Company (to the extent not otherwise paid by the acquiring party), subject to
the following sentence. Any costs incurred by or on behalf of any Participating
Sellers on their own behalf will not be considered costs of the Sale hereunder,
and will be borne by such Participating Seller(s).
(d)    Period. The provisions of Section 4(a) shall expire upon the earlier to
occur of (i) the Initial Public Offering and (ii) a Change in Control. Each of
the other provisions of this Section 4 above shall expire upon a Change in
Control.
5.    Registration Rights.

11





--------------------------------------------------------------------------------




(a)    Right to Piggyback. Whenever the Company proposes to conduct an
underwritten registration of any of its securities under the Securities Act
(other than (i) in an Initial Public Offering or (ii) in connection with
registration on Form S-4 or Form S-8 or any successor or similar form) and the
registration form to be used may be used for the registration of Registrable
Securities (a “Piggyback Registration”), the Company will give prompt written
notice to all holders of Registrable Securities of its intention to effect such
a registration and, subject to Section 5(b), will include in such registration
all Registrable Securities with respect to which the Company has received
written requests for inclusion therein within 15 days after the delivery of the
Company’s notice.
(b)    Priority on Registrations. In any underwritten registration, if the
managing underwriters advise the Company that in their opinion the number of
Registrable Securities, or the total number of securities of the Company,
requested or proposed to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the marketability
of such offering, the Company will include in such registration the Registrable
Securities, and the other securities of the Company, that in the opinion of the
managing underwriters can be sold without adversely affecting the marketability
of such offering, as follows: (i) first, if the registration is a primary
offering on behalf of the Company, the securities the Company proposes to sell,
(ii) second, any securities of the Company requested to be included in such
registration by holders that have a contractual right to include securities in
such registration prior to the holders of Registrable Securities, (iii) third,
the Registrable Securities and any other securities of the Company requested to
be included in such registration, pro rata among the holders of such Registrable
Securities and other securities on the basis of the number of shares owned by
each such holder.
(c)    Further Assurances. Each holder of Registrable Securities will take all
necessary or desirable action in connection with the consummation of any
Piggyback Registration. including (a) agreeing to sell such Person’s securities
on the basis provided in any underwriting arrangements approved by the Board;
(b) completing and executing all questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents required under the
terms of such underwriting arrangements; and (c) providing in writing such
information and affidavits as requested by the Board in connection with any
registration statement or prospectus relating to such offering.
6.    Legends.
(a)    Restrictive Legend. Each certificate representing Shares shall have the
following legend endorsed conspicuously thereupon:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN TRANSFER
AND OTHER RESTRICTIONS PURSUANT TO THE TOYS “R” US, INC. 2010 INCENTIVE PLAN, AS
AMENDED (THE “PLAN”) INCLUDING THE MANAGEMENT STOCKHOLDERS ADDENDUM ATTACHED
THERETO AND MADE A PART THEREOF. A COPY OF THE PLAN WILL BE FURNISHED WITHOUT
CHARGE BY TOYS “R” US HOLDINGS, INC. TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”
Any Person who acquires Shares which cease to be subject to the terms of the
Plan (including this Addendum) shall have the right to have such legend (or the
applicable portion thereof) removed from certificates representing such Shares.

12





--------------------------------------------------------------------------------




(b)    Securities Act Legend. Each certificate representing Shares shall have
the following legend endorsed conspicuously thereupon:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ISSUED IN A PRIVATE
PLACEMENT WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD, ASSIGNED,
PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND SUCH LAWS OR QUALIFICATION FOR AN
EXEMPTION THEREFROM.”
(c)    Stop Transfer Instruction. The Company will instruct any transfer agent
not to register the Transfer of any Management Stockholder’s Shares until the
conditions specified in the foregoing legends and the Plan (including this
Addendum) are satisfied.
(d)    Termination of the Securities Act Legend. The requirement imposed by
Section 6(b) shall cease and terminate as to any particular Management
Stockholder’s Shares (i) when, in the opinion of counsel reasonably acceptable
to the Company, such legend is no longer required in order to assure compliance
by the Company with the Securities Act or (ii) when such Shares have been
effectively registered under the Securities Act or transferred pursuant to Rule
144. Wherever (A) such requirement shall cease and terminate as to any
Management Stockholders Shares or (B) such Shares shall be transferable under
paragraph (k) of Rule 144, the holder thereof shall be entitled to receive from
the Company, without expense, new certificates not bearing the legend set forth
in Section 6(b).
7.    Notices. Notices required or permitted to be made under this Addendum
shall be made in the manner specified in the Plan.
8.    Section 16. The Company shall use its commercially reasonable efforts to
cause any acquisition of Options or Award Stock under the Plan to be exempt
under Rule 16b-3 promulgated trader the Securities Exchange Act of 1934.







13



